DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “an inner wall disposed within the outer wall, wherein the inner wall shields the at least one fluid hole”.  It is unclear what “shields” means in this context.  The inner wall (120) is within the outer wall and the outer wall has a side surface which has a fluid hole (FO).  As fluid (G) enters such a side surface fluid hole, the inner wall does not appear to shield the fluid hole that the fluid has passed through.  Note also that claim 3 recites that the inner wall shields both the first and second fluid holes (FO1 and FO2) and is located between the first and second holes.  It is unclear if the term “shield” is meant to only refer to the location in line with one or both holes, or if there is some other connotation to the term “shield” as recited in claims 1 and 3.  Claims 10 and 16 and claims dependent thereon have similar recitations.  For examination purposes, the inner wall and shielding will be treated in a manner consistent with what is shown in Figs. 3A-3c and/or 7A-7C.  That is, the inner wall is in a location that is in line with one or both holes.
Claim 1 recites “at least one…fluid hole” in lines 4 and 5 and again in lines 6 and 7.  Claim 1, line 12 recites “the fluid hole”.  In the case that the first recitations to “at least one” encompass two fluid holes, it is unclear which of the holes is “the fluid hole” in line 12.  Consistent terminology should be used.  For example, claim 1, line 12 should read “the at least one fluid hole”.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-3 and 5-9 (as understood) are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wasser (US Patent Number 2,650,617).
Re claim 1, Wasser discloses a valve body (10) comprising: an outer wall having a first upper surface (surrounding the top opening as shown in Fig. 2, that ref. nos. 32 and 48 cover when assembled), a first side surface (with hole 12), and a second side surface (with hole 14), wherein the first upper surface is connected to the first side surface and the second side surface (see Fig. 2), the first upper surface has a first opening (the top opening of ref. no. 10 as shown in Fig. 2), and at least one of the first side surface and the second side surface has a fluid hole (12 and/or14); an inner wall (including ref. no. 16) disposed within the outer wall, wherein the inner wall shields the at least one fluid hole (in a similar manner as applicant’s shielding), the inner wall has a second upper surface (at seat 24) and a third side surface (the left portion of the valve seat as shown in Fig. 2; similar to SS3 as shown in applicant’s Fig. 3A) connected to the second upper surface, and the second upper surface has a second opening (the top of 22 at seat 24), wherein opening directions of the first opening and the second opening are the same (that is, they both open in the up direction as shown in Fig. 2), and the third side surface has an inner opening (the flow path at chamber 18 leading to/from hole 12); and a connecting wall (the portion at the lower part of seat 24 that extends left as shown in Fig. 2 towards hole 12) disposed within the outer wall, wherein the connecting wall connects the inner opening of the inner wall and the fluid hole (12) of the outer wall (see Fig. 2).  Compare Fig. 2 of Wasser with Fig. 3A of the present application.



    PNG
    media_image1.png
    869
    640
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    802
    634
    media_image2.png
    Greyscale

Re claim 2, Wasser discloses the valve body according to claim 1, wherein the first side surface and the second side surface both have a fluid hole (12 and 14). 
Re claim 3, Wasser discloses the valve body according to claim 2, wherein the fluid hole provided in the first side surface is a first fluid hole, and the fluid hole provided in the second side surface is a second fluid hole, wherein the inner wall shields the first fluid hole and the second fluid hole and is located between the first fluid hole and the second fluid hole, and the connecting wall connects the first fluid hole of the outer wall (see Fig. 2 and note the discussion of “shields” above).  Compare Fig. 2 of Wasser with Fig. 3A of the present application.
Re claim 5, Wasser discloses the valve body according to claim 1, wherein an aperture of the first opening is larger than an aperture of the second opening (see Fig. 2). 
Re claim 6, Wasser discloses the valve body according to claim 1, further comprising a limiting part (84) disposed within the inner wall (16), and the limiting part comprises a limiting hole (82). 
Re claim 7, Wasser discloses the valve body according to claim 6, wherein an aperture of the second opening is larger than an aperture of the limiting hole (see Fig. 2). 
Re claim 8, Wasser discloses the valve body according to claim 6, wherein opening directions of the first opening, the second opening, and the limiting hole are the same (i.e., they all open in the up direction as shown in Fig. 2). 
Re claim 9, Wasser discloses the valve body according to claim 1, wherein opening directions of the first opening and the second opening are a first opening direction (i.e., the up direction as shown in Fig. 2), and opening directions of the first fluid hole and the second fluid hole are a second opening direction (i.e., the horizontal direction as shown in Fig. 2), wherein the first opening direction is different from the second opening direction (see Fig. 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 4 (as understood) is rejected under 35 U.S.C. 103 as being unpatentable over Wasser in view of Yun et alia (US Patent Number 8,936,041), hereinafter “Yun” .
Wasser discloses the valve body according to claim 1; however, both side surfaces have a fluid hole (similar to Figs. 3A-3C and the lower portion of Figs. 7A-7C).  Yun discloses a similar valve body with one embodiment with both side surfaces having a fluid hole (see Figs. 1 and 2).  Yun also discloses an alternate embodiment (see Figs. 4 and 5) with one of the first side surface and the second side surface has a fluid hole (116), while the other (i.e. the side opposite 116) does not have a fluid hole (because the other port is at a lower surface).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Wasser to not have a fluid hole at a second side surface based on the relative location of the flow paths leading to and from the valve body.  That is, if one of the inlet or outlet ports is at the bottom and the other is at a side, one would have one fluid hole at one side surface and no fluid at the opposite side surface because the other fluid hole would be at a bottom surface.

Allowable Subject Matter
Claims 10-20 may be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action (depending on the nature of the amendment).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Cunningham, Dillman, Northedge, and Chan disclose similar valve bodies that appear to meet at least claim 1.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric Keasel whose telephone number is (571) 272-4929.  The examiner can normally be reached on Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Kenneth Rinehart, Mary McManmon, and Craig Schneider can be reached on 571-272-4881, 571-272-6007, and 571-272-3607, respectively.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ERIC KEASEL/Primary Examiner, Art Unit 3753